Citation Nr: 0710059	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  05-28 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether the appellant has legal entitlement to accrued 
benefits.

3.  Entitlement to dependents' educational assistance under 
38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had periods of active service between July 1955 
and May 1976.  The veteran died in August 2004, and the 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which denied the benefits sought on appeal.  
The appellant testified before the undersigned Acting 
Veterans Law Judge in January 2007; a copy of the transcript 
of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in August 2004 as a result of cancer of 
the kidney with metastases to the lungs and liver.

3.  The veteran was not service connected for any 
disabilities during his life.

4.  The preponderance of the evidence indicates that the 
veteran did not have cancer during service nor within one 
year of separation from service.

5.  The preponderance of the evidence indicates that the 
veteran's lung cancer was due to metastasized cancer and was 
not primary cancer; there is no competent evidence that the 
veteran's cancer was caused by exposure to an herbicide 
agent, to include Agent Orange.

6.  The veteran's death was not proximately due to or the 
result of a service- connected disability.

7.  The veteran did not have a claim pending before VA at the 
time of his death.

8.  Basic eligibility requirements for dependents' 
educational assistance under 38 U.S.C.A. Chapter 35 have not 
been met.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1116, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2006).

2.  Criteria for entitlement to accrued benefits are not met.  
38 U.S.C.A. § 5121 (West 2002);  38 C.F.R. § 3.1000 (2006).

3.  The required conditions for eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code have not been met.  38 C.F.R. § 3.807 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate her claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In a November 2004 letter, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
her claim for entitlement to service connection for the cause 
of the veteran's death, including what part of that evidence 
she was to provide and what part VA would attempt to obtain 
for her.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also advised the appellant to inform VA if there was 
any other evidence or information that she thought supported 
her claim.  The Board finds that this statement substantially 
satisfied the requirement that the appellant be generally 
advised to submit any additional information in support of 
her claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the appellant is not 
prejudiced in this case as the claim for service connection 
for the cause of the veteran's death is denied; the appellant 
has been given specific notice with respect to the elements 
of a claim for service connection for cause of death and 
cannot be prejudiced by not receiving notice of downstream 
issues that are not reached by a denial of the underlying 
benefit.  Thus, the Board finds that VA met its duty to 
notify the appellant of her rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the November 2004 VCAA 
notification letter was issued before the February 2005 
rating decision, which denied the appellant's claim for 
entitlement to service connection for the cause of the 
veteran's death; thus, notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board.  As noted, the appellant 
testified before the undersigned Acting Veterans Law Judge in 
January 2007.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the claims file, and the 
appellant does not appear to contend otherwise.  

The Board also finds that it is unnecessary to obtain a VA 
opinion regarding whether there is a link between the cause 
of the veteran's death's and service.  In this regard, the 
Board notes that there is no evidence that the veteran had 
cancer during service or within one year of separation from 
service and the appellant has not contended that the veteran 
had cancer during service, and therefore, the criteria for 
when a VA medical opinion should be provided have not been 
met.  See 38 C.F.R. § 3.159(c)(4)(B).  The Board further 
notes that the appellant specifically contends that the 
veteran's cancer is due to exposure to a herbicidal agent in 
Vietnam.  As discussed further below, the evidence does not 
indicate that the veteran's cancer began as a type 
presumptively service-connected due to presumed exposure to 
an herbicide agent nor is there medical evidence indicating 
that there is a direct link between the veteran's presumed 
exposure to an herbicide agent and his incurrence of cancer.  
See 38 C.F.R. §§ 3.307, 3.309.  Thus, the Board finds that VA 
does not have a duty to obtain a medical opinion regarding a 
possible link between the veteran's cause of death and his 
period of active service.  Consequently, the Board finds that 
VA has done everything reasonably possible to notify and to 
assist the appellant and that no further action is necessary 
to meet the requirements of the VCAA.

Regarding the appellant's claims for accrued benefits and 
dependents' educational assistance, the Board finds that the 
provisions of the VCAA are not applicable to these claims on 
appeal because the claims turn on matters of law and not on 
the underlying facts or development of the facts.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The Court 
found in Manning that the VCAA can have no effect on appeals 
that are decided on an interpretation of the law as opposed 
to a determination based on fact.  Also see Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Consequently, the Board is not required to 
address the RO's efforts to comply with the VCAA with respect 
to these issues.

The appellant contends that the veteran's death was related 
to his service; she specifically asserts that the veteran's 
exposure to Agent Orange while in Vietnam led to his 
incurrence of cancer.  The appellant also disagrees with the 
denial of her entitlement to accrued benefits and dependents' 
education assistance that hinges upon the underlying claim of 
entitlement to service connection for the cause of the 
veteran's death.

Service connection for VA compensation purposes will be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  When considering whether 
to grant service connection for a disability, VA shall 
consider all information and lay and medical evidence of 
record in a case.  See 38 C.F.R. § 3.303(a).  Service 
connection is established by showing that the veteran 
sustained a service injury or disease, that he developed a 
chronic disability and that the service injury or disease 
proximately resulted in the disability.  See, e.g., Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).  For certain chronic disorders, 
including malignant tumors, service connection may be 
presumed to have been incurred in service if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the time period beginning January 9, 1962, and ending 
on May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Among the diseases 
listed are several types of cancer, including respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), 
and other diseases, such as diabetes mellitus.  

VA's General Counsel has held that presumptive service 
connection may not be established under 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 
3.309(e) as being associated with herbicide exposure if the 
cancer developed as the result of metastasis of a cancer that 
is not associated with herbicide exposure.  See VAOPGCPREC 
18-97, published at 62 Fed. Reg. 37954 (July 15, 1997).  The 
Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  See Diseases 
Not Associated with Exposure to Certain Herbicide Agents, 67 
Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the 
foregoing, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has determined that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984) does not preclude a veteran from 
establishing service connection with proof of direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The rationale employed in Combee also applies to 
claims based on exposure to the herbicide agent Agent Orange.  
See Brock v. Brown, 10 Vet. App. 155 (1997).  Therefore, the 
appellant's claim may be granted if there is competent 
evidence of record indicating that exposure to an herbicide 
agent led to the cause of the veteran's death even if the 
cause of the veteran's death is not afforded the presumption 
of service connection.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

In her letters submitted to VA and her testimony before the 
Board, the appellant contends that the veteran's cancer began 
in his lung and, as a consequence, the regulations regarding 
presumptive service connection due to presumed exposure to an 
herbicide agent apply.  In the alternative, she contends that 
the medical evidence shows that it is impossible to determine 
where the veteran's cancer began and, as such, the Board 
should resolve reasonable doubt in the appellant's favor and 
find that the veteran's lung cancer contributed to his death.

The Board first notes that service personnel records show 
that the veteran served in the Republic of Vietnam during his 
tour in the mid-1960's.  As such, he is presumed to have been 
exposed to herbicide agents such as Agent Orange.  There is 
no evidence in the veteran's service medical records that he 
had any type of cancer during service.  In addition, there is 
no medical evidence indicating that the veteran had a 
malignant tumor within one year of separation from service.  
The appellant does not dispute this evidence.

The record indicates that the veteran had several separate 
bouts of cancer, including skin cancer and bladder cancer, 
many years after his discharge from service.  He had a 
primary renal pelvic mass resected in January 2002 with 
pathology revealing transitional cell carcinoma.  In an 
October 2003 private medical record, a physician found that 
the veteran had bilateral pulmonary nodules.  He opined that 
these nodules were most suspicious for metastatic 
presentation of his transitional cell cancer.  The physician 
also noted that he supposed that it could be another process 
such as a second, unknown primary cancer, but that that 
seemed unlikely.  

In a July 2004 private treatment record, a medical 
professional recorded the veteran's development of pulmonary 
metastasis in October 2003, but noted that the veteran had a 
complete response to treatment and there was resolution of 
all visible pulmonary metastasis.  Unfortunately, however, 
the veteran again developed pulmonary metastasis as well as 
progressive hepatic metastasis and died in August 2004.  

The original death certificate indicated that the immediate 
cause of death was kidney cancer, with an interval between 
onset and death recorded as two years.  The record also 
contains an amended death certificate that notes that the 
immediate cause of death was kidney cancer with metastases to 
the lungs and liver; again, the interval between onset and 
death was noted to be two years.  The records surrounding the 
veteran's death do not indicate that he had a cancer due to 
exposure to herbicidal agents during service nor that he had 
a primary lung cancer.  There was no autopsy performed.

In February 2005, one of the physicians who treated the 
veteran's cancers and other disabilities wrote a letter 
noting that the veteran was diagnosed as having bladder and 
kidney cancer which finally took his life.  He noted that the 
veteran's other medical problems included hypertension, 
hyperlipidemia and pre-diabetes.  The record also contains a 
letter signed by another of the veteran's treating physicians 
in June 2006.  The top portion of the letter states:  "A 
contributing factor to the demise of [the veteran] was lung 
cancer.  This is my opinion because, this was the the [sic] 
first one diagnosed in October 2003."  The physician wrote 
under this part of the letter that the veteran had 
transitional cell carcinoma to the renal pelvis as a primary 
tumor and that ultimately this cancer metastasized to the 
liver and lung and likely contributed to the veteran's death.  
The Board notes that the bottom portion of the letter 
contradicts the assertion in the top portion of the letter 
that the veteran's lung cancer was the first cancer 
diagnosed.  As the bottom portion of the letter appears to be 
in the doctor's handwriting (in contrast to the top portion), 
the Board finds this bottom portion of the letter to be the 
doctor's statement and the probative portion of the letter.

Following a complete review of the record, including the 
appellant's credible assertions that she personally believed 
the veteran's cancer began in his lungs, the Board finds that 
the preponderance of the evidence indicates that the 
veteran's lung cancer developed as the result of metastasis 
of a cancer that is not associated with herbicide exposure.  
The veteran's death certificate and the probative private 
medical evidence indicates that the veteran's cancer had 
begun in the renal pelvis and metastasized to other parts of 
the body, including the lungs.  Therefore, presumptive 
service connection for the veteran's lung cancer is not 
warranted under the provisions of 38 C.F.R. Sections 3.307 
and 3.309 and the appellant's claim of presumptive service 
connection must be denied.  Thus, the Board will now consider 
if the record contains evidence of a direct link between the 
veteran's presumed exposure to an herbicide agent and the 
veteran's cancer that caused his demise in August 2004.  

In February 2005, one of the veteran's treating doctors wrote 
a letter regarding the etiology of the veteran's cancer.  He 
noted that, in reviewing the veteran's history, there were no 
environmental exposures to risk factors for transitional cell 
carcinoma due to his work in the United States.  He opined 
that it was unclear what the initiating event or agent was in 
regards to the transitional cell carcinoma.  The Board finds 
that this letter provides no evidence regarding whether the 
cancer that led to the veteran's death was caused by exposure 
to an herbicide agent because the letter states that the 
cause was unknown and does not provide an opinion regarding 
whether the veteran's cancer was due to presumed exposure to 
an herbicide agent such as Agent Orange.

The Board has sought a basis under the governing laws and 
regulations to find that the veteran's death was connected to 
service.  Unfortunately, after review of the record, the 
Board can find no basis on which to grant service connection.  
The record reveals that the veteran had multiple severe 
disabilities at the time of his death, including cancer.  The 
medical evidence shows that the veteran's death is attributed 
to cancer of the kidney and that, at the time of his death, 
this cancer had spread to other parts of his body, including 
the lungs, and that this metastasis of his cancer contributed 
to the cause of his death.  

As outlined above, presumption of service connection due to 
presumed exposure to an herbicide agent may not be 
established when it is found that the cancer had metastasized 
from a cancer that is not associated with herbicide exposure.  
In addition, there is no evidence of a direct connection 
between the veteran's presumed exposure to an herbicide agent 
and the veteran's development of the cancer that led to his 
death.  There is no evidence that other disabilities, such as 
pre-diabetes, contributed to his death or that skin cancer 
contributed to his death.  Furthermore, there is no evidence 
that the veteran had cancer during service or had a malignant 
tumor within one year of separation from service.

Although the Board acknowledges that the appellant contends 
that the veteran's death was somehow related to service, she 
has not been shown to possess the requisite medical training 
or credentials needed to render a diagnosis or competent 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992) (Laypersons are not competent 
to offer medical opinions).  Therefore, service connection 
for the cause of the veteran's death must also be denied on a 
direct basis because the medical evidence does not support 
the contention that a disability that began during service or 
as a consequence of service materially contributed to the 
veteran' demise in August 2004.

Turning to the appellant's claim for accrued benefits, she 
has not made any specific contentions regarding entitlement 
to accrued benefits.  At the time of his death, the veteran 
was not service connected for any disabilities and there is 
no evidence that the veteran applied for benefits during his 
life.  Thus, he had no claims pending at the time of his 
death.

Upon the death of a veteran, certain persons shall be paid 
periodic monetary benefits to which the veteran was entitled 
at the time of death under existing ratings or decisions, or 
those based on evidence in the file at date of death, and due 
and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  
The substance of a survivor's claim is purely derivative from 
any benefit to which the veteran might have been entitled at 
the time of his death; the survivor cannot receive any such 
attributed benefit that the veteran could not have received 
upon proper application therefor.  See Zevalkink v. Brown, 6 
Vet. App. 483 (1994).  

The Board finds that the appellant is not entitled to any 
accrued benefits because there were no claims pending at the 
time of the veteran's death to which she could stake claim.  
Thus, the appeal with respect to this claim is denied.

Regarding the appellant's claim for education benefits, for 
the purposes of dependents' educational assistance under 38 
U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the service-
connected disability.  See 38 C.F.R. § 3.807(a).  In this 
case, the veteran served honorably, but did not have a 
permanent and total service-connected disability at the time 
of his death.  Additionally, as discussed above, the cause of 
the veteran's death is not service-connected.  Consequently, 
the Board finds that the appellant has not met the basic 
conditions of eligibility for dependents' educational 
assistance under Chapter 35, Title 38, United States Code 
and, therefore, dependents' educational assistance under 38 
U.S.C.A. Chapter 35 must be denied. 










ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied. 

Entitlement to dependents' educational assistance under 38 
U.S.C.A. Chapter 35 is denied. 



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


